NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
JOSE W. LINARES-ROSADO,
Petiti0ner,
v. _
UNITED STATES POSTAL SERVICE,
Respondent. -
2011-3003
Petition for review of the Merit Systems Protection
Board in case no. NY3443080345-B~1.
ON MOTION
ORDER
JoSe W. LinareS-Rosad0 moves for leave to proceed in
forma pauperis
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted

LINARES-ROSADO V. USPS
2
FoR THE CoURT
 1 5 mm /s/ Jan Horba1__\;
Date J an Horba1y
cc: Jose W. LinareS-Rosado
S
Jeanne E. Davidson, Esq.
C1erk
FILED
u.s. couR1oF AP ron
me FEnEnA1. <5E%:lD§T
0CT 1 5 2010
.|AN HORBALY
CLERK